DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the filing of 06/14/21.
Claims 1-20 are pending.
The claim objections have been withdrawn in view of the claim amendment.

Allowance
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts found:
GB 2456326 discloses a method and an apparatus for generating a signed and sealed engineering drawing document from an engineering drawing file and a mechanism for enabling one or more of the insertion, tracking, or review of changes made to the engineering drawing document, 
US 20060293919 discloses a document production system that provides for notes to be associated with a document, allows reviewers to only add notes but not to accept or approve notes and not to modify document, allows author to approve, delete, and modify a note, and requires that all notes are either approved or deleted before allowing the person with final signatory authority to digitally sign the document.
US 20090043848 discloses method and system for providing collaborative moderation and correction of message history in an instant messaging session wherein an identification of 
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 1: “an audit trail module implemented at least partially in hardware of the computing device to generate audit trail data describing collection of an electronic signature for the digital document including data that identifies a user and actions performed via a network as part of collecting the electronic signature as part of a single electronic signature collection workflow” and “a modification rendering engine implemented at least partially in hardware of the computing device to: fetch the digital document from the document manager module and direct the document edit engine to edit the digital document to create a version of the digital document based on the edit data; prevent collection of the electronic signature until the comment is indicated as resolved by an originator of the comment; and direct the audit trail module to include the comment data, the edit data, and the version of the digital document as part of the audit trail data describing collection of the electronic signature as part of the single electronic signature collection workflow” in combination with other limitations as a whole and in the context recited in the claim.
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 8: “an audit trail module implemented at least partially in hardware of the computing device to generate audit trail data describing actions performed via a network as part of the collection of the electronic signature’ and “a modification rendering engine implemented at least partially in hardware of the computing device to: prevent the collection of the electronic signature by the electronic signature module until 
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 15: “an audit trail module implemented at least partially in hardware of the computing device to generate audit trail data describing the collection of the electronic signature as part of a single electronic signature collection workflow” and “a modification rendering engine implemented at least partially in hardware of the computing device to: prevent collection of the electronic signature by the electronic signature module until receipt of an indication from the comment permission engine that the comment is resolved by an originator of the comment; and direct the audit trail module to include the comment data, the indication, and version of the digital document as part of the audit trail data generated as part of the single electronic signature collection workflow” in combination with other limitations as a whole and in the context recited in the claim.
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436